Citation Nr: 1421891	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-10 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for lumbar spine disability.  

4.  Entitlement to service connection for cervical spine disability.  

5.  Entitlement to service connection for upper back disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services




ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from April 1985 to June 1996 and from December 1996 to October 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied the above claimed benefits.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran stated in April 2010 that he has had recent treatment for back pain and has continued to have issues with chronic sinusitis and associated headaches.  However, there are currently no post-service treatment records associated with this claim.  VA has a responsibility to obtain all VA and private treatment records relevant to this claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); Massey v. Brown, 7 Vet. App. 204 (1994).  All outstanding records of VA and private treatment must be obtained according to the procedures outlined in 38 C.F.R. § 3.159 (2013).  
If evidence is obtained which suggests or demonstrates a chronic sinusitis or headaches disability, the Veteran must be provided with a new VA examination to determine whether that disability is etiologically related to service, including his treatment for sinusitis with headaches.  

Regarding the back and neck issues, the Board notes that an etiology opinion was not provided in a July 2008 VA examination report as the examiner did not find evidence of current disabilities of the low back, upper back, or neck.  However, the Board notes that service treatment records demonstrate evidence of a herniated disc in the lumbar spine and treatment for low back and neck pain.  The Veteran has stated in multiple statements since then that he has continued to have problems with his back.  Therefore, the Board finds that a new VA examination is warranted to determine whether there is a current back or neck disability, and if so, whether it is etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment referenced in the Veteran's statements.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  If evidence is received demonstrating or suggesting a chronic sinusitis or headache disability, provide the Veteran with a VA examination with an appropriate physician to determine whether any current disability is etiologically related to the in-service treatment for sinusitis and headaches.  

4.  Once the above development has been completed, provide the Veteran with a VA spine examination with a qualified physician to determine whether any current disability is related to service.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current low, upper, and neck disabilities, and should specifically state whether the Veteran has a herniated disc of the lumbar spine.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back or neck disability had onset in service or is otherwise related to a disease or injury in service, including the in-service treatment for back and neck pain and the report of a herniated disc.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

6.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  Then, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



